DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed May 19, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-11, drawn to a radiation-triggered controlled release drug composition.
	Additionally, Applicant has elected the species of the invention in which the composition comprises a radio-luminescent particle or particle aggregate capable of emitting a combination of ultraviolet (UV) and visible light, in which the biocompatible polymer capsule comprises polyethylene glycol (PEG) and polylactic acid (PLA), and in which the particle or aggregate comprises calcium tungstate.

2.	Claims 1-20 are pending in the application.  Claims 12-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.

3.	Claims 1-11 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed March 3, 2020 has been considered.  An initialed copy is enclosed.

Election/Restriction
5.	The restriction and election requirement set forth in the Office action mailed April 15, 2022 has been withdrawn in part so as to rejoin the elected species of the invention in which the biocompatible polymer capsule comprises polyethylene glycol (PEG) and polylactic acid (PLA) and the non-elected species of the invention in which the biocompatible polymer capsule comprises either polyethylene glycol (PEG) or polylactic acid (PLA) and so as to rejoin the elected species of the invention in which the radio-luminescent particle or particle aggregate is capable of emitting a combination of ultraviolet (UV) and visible light and the non-elected species of the invention in which the radio-luminescent particle or particle aggregate capable of emitting ultraviolet (UV) or visible light.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed application is acknowledged.  
However, claims 1-11 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the corresponding international application, i.e., PCT/US2018/049823, namely September 7, 2018.

Specification
7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Taxol™; see, e.g., paragraph [0078] at page 18 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

Claim Objections
8.	Claim 8 is objected to because of the omission of “drug” following the recitation of “the hydrophobic chemotherapeutic”.  Notably the preceding claim recites, “a hydrophobic chemotherapeutic drug”, not “a hydrophobic chemotherapeutic”.

9.	Claim 10 is objected to because of the omission of an article (e.g., “a”) before the recitation of “CaWO4 nanoparticle or nanoparticle aggregate”.  
In addition claim 10 is objected to because the claim recites, “wherein paclitaxel and CaWO4 are encapsulated within the biocompatible polymer capsule”.  This is because the preceding language of claim 10 refers to a “CaWO4 nanoparticle or nanoparticle aggregate” (and not “CaWO4”).  

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-11 are indefinite for the following reasons:
	(a)	Claim 1 recites “the radiation directly or indirectly triggers and/or controls the release of the hydrophobic chemotherapeutic drug from the inside of the biocompatible polymer capsule to the outside of the surrounding tumor tissue”, where the preceding language of the claim makes no reference to a “surrounding tumor tissue” or even a tumor or a tumor tissue.  Accordingly it is unclear to which “outside surrounding tumor tissue” the claim refers or to which “outside surrounding tumor tissue” the hydrophobic chemotherapeutic drug is released (from the inside of the capsule).  Moreover it is unclear how the claims should be construed and what subject matter it is that is regarded as the invention.
	(b)	  The claims are indefinite because according to the preamble the invention is “[a] radiation-triggered controlled release drug composition; yet according to the body of the claim the composition is produced such that the radiation directly or indirectly triggers and/or controls the release of the hydrophobic chemotherapeutic drug from the inside of the biocompatible polymer capsule to the outside of the surrounding tumor tissue.  If it triggers or controls the release of the drug, it seems that it cannot be a radiation-triggered controlled release drug composition.  If it is a radiation-triggered controlled release drug composition, as claimed, must it not necessarily be produced or formulated such that the radiation directly or indirectly triggers and controls the release of the drug from the capsule.  If this is not the case, then, what does it mean that the invention is a “radiation-triggered controlled release drug composition”, where certainly there is an implication that the composition must effect the triggered, controlled release of a drug?  
	(c)	Claim 7 is indefinite because the claim recites the limitation, “the […] drug combination”, where the preceding claim makes no reference to a drug combination.  It is therefore unclear to which drug combination claim 7 is directed and it is unclear how the claim should be construed and what it is that is regarded as the invention.
(d)	Claim 9 recites the radio-luminescent particle or particle aggregate comprises a radio-luminescent nanoparticle or nanoparticle aggregate.  This recitation renders the claim indefinite because it cannot be ascertained if the particle is a nanoparticle or if it truly “comprises” a nanoparticle and if the particle aggregate is an aggregate of nanoparticles or “comprises” a nanoparticle.  The claims must clearly and particularly point out the subject matter that is regarded as the invention; in this case it is submitted that the claim is not unambiguously construed and therefore fails to satisfy the requirement. 
(e)	With particular regard to claim 10, it is unclear how the claim is intended to further limit the subject matter of the preceding claim and what it is that is regarded as the invention.  This is because claim 10 recites the composition comprises paclitaxel and CaWO4 nanoparticle or nanoparticle aggregate.  How is the recitation by claim 10 intended to further limit the subject matter of claim 1?  Is the hydrophobic chemotherapeutic drug, as recited by claim 1, paclitaxel or does the composition according to claim 10 comprise a hydrophobic chemotherapeutic drug and paclitaxel?  Is the radio-luminescent particle or particle aggregate, as recited by claim 1, a CaWO4 nanoparticle or nanoparticle aggregate or does the composition according to claim 10 comprise a radio-luminescent particle or particle aggregate and “CaWO4 nanoparticle or nanoparticle aggregate”?  
In addition, claim 10 recites, “the composition comprises […] a biocompatible polymer capsule, where the biocompatible polymer capsule comprises PEG-PLA”, but it is not entirely clear if this recitation is intended to limit the biocompatible polymer capsule according to claim 1 to one that comprises PEG-PLA or if the recitation is intended to limit the composition to a composition according to claim 1, which comprises a biocompatible polymer capsule and which, as recited by claim 10, further comprises a biocompatible polymer capsule comprising PEG-PLA.  
If deemed appropriate, depending upon the subject matter that is actually regarded as the invention, it is suggested that that this latter issue may best be remedied by amending claim 10 to recite, for example, “wherein said biocompatible polymer capsule comprises a PEG-PLA block copolymer” (as in accordance with the disclosure in paragraph [0017] at page 4 of the specification).1 
Here, Applicant is duly reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
In summary, for all of the above reasons, it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention2.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are herein drawn to any of a plurality of radiation-triggered controlled release drug compositions, which comprise a radio-luminescent particle or particle aggregate, which in particular, comprises calcium tungstate, wherein the particle or particle aggregate is capable of emitting a combination of ultraviolet (UV) and visible light under radiation, a hydrophobic chemotherapeutic drug, and a biocompatible polymer capsule comprising polyethylene glycol (PEG) and polylactic acid (PLA), wherein the  particle or aggregate and the hydrophobic chemotherapeutic drug are encapsulated within the capsule.  Upon exposure to radiation, the radio-luminescent particle or aggregate emits a combination of ultraviolet (UV) and visible light under radiation, wherein the radiation directly or indirectly triggers and/or controls the release of the drug from the capsule to the outside surrounding tumor tissue. 
	In contrast to the scope of the claims it appears that this application only adequately describes with any of the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application (so as to satisfy the written description requirement) a composition comprising PEG-PLA-block-copolymer (BCP)-encapsulated CaWO4 (CWO) nanoparticles and a chemotherapeutic drug (e.g., paclitaxel). 
	Given the differences between the scope of the claims and the subject matter that is adequately described by this application, Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
In this instance it is submitted that the claims would bid the artisan of skill in the art to complete the inventive process by discovering how to produce any of the claimed plurality of “radiation-triggered controlled release drug compositions”, which comprise any given “radio-luminescent particle or particle aggregate”, which in particular, comprises calcium tungstate, wherein the particle or particle aggregate is capable of emitting a combination of ultraviolet (UV) and visible light under radiation, a hydrophobic chemotherapeutic drug, and “a biocompatible polymer capsule”, which comprises polyethylene glycol (PEG) and polylactic acid (PLA), wherein the  particle or aggregate and the hydrophobic chemotherapeutic drug are encapsulated within the capsule.  What are the “radio-luminescent particle or particle aggregates”, if not the particularly disclosed CaWO4 nanoparticles or aggregates thereof?  Of what other material might these particles or particle aggregates be composed?  Of what might the “biocompatible polymer capsules” be comprised, if not the particularly disclosed PEG-PLA-block-copolymer?  Certainly not every other molecule or compound or biocompatible polymer is suitably used to produce or formulate the claimed composition, which must function, upon exposure to radiation, to emit a combination of ultraviolet (UV) and visible light under radiation and either directly or indirectly trigger and/or control the release of the drug from the capsule in vivo.  Moreover, it is not every composition according to claim 1, for example, comprising any given “biocompatible polymer capsule”, which encapsulates any given “radio-luminescent particle or particle aggregate” and a hydrophobic chemotherapeutic drug, which only releases the drug upon exposure to any given type of radiation (e.g., visible light3) and which according to claim 3, for example, does not “leak” any substantial amount of the encapsulated drug unless or until irradiated.  Again, rather than describing with clarity and particularity a number of the different embodiments of the claimed invention, such that one skilled in the art would immediately appreciate that Applicant had possession of the claimed invention as of the filing date of the application, the claims and the accompanying disclosure would only serve as an invitation to the artisan to finish the work begun by Applicant.
It cannot be predicted a priori whether any given biocompatible polymer capsule can be used to produce the claimed composition simply because Applicant has shown that particularly described PEG-PLA-block-copolymer capsules encapsulating CaWO4 (CWO) nanoparticles and a chemotherapeutic drug (e.g., paclitaxel) function as required by the claims.  The art is highly unpredictable.  In general every different embodiment of the claimed invention, which differs from a composition comprising the particularly described PEG-PLA-block-copolymer (BCP)-encapsulated CaWO4 (CWO) nanoparticles and a chemotherapeutic drug (e.g., paclitaxel), would have be to examined, so as to empirically determine, for example, if “at least 50% of the chemotherapeutic drug stays within the biocompatible polymer capsule for a period of at least 30 days in the absence of radiation”,4 especially if the capsule must be present in the body of a subject having a tumor.  However, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
	Support for the position taken herein is found, e.g., in the teachings of Demirci et al. (Polym. Chem. 2014; 5: 2050; pp. 1-7).  Demirci et al. teaches a new class of pH responsive nanofibers for drug delivery systems with controlled release properties; see entire document (e.g., the abstract).  More particularly, Demirci et al. teaches pH-responsive polymeric carriers of poly(VBA-co-VBTAC) nanofibers.  Using these carriers the release of a drug from within can be controlled by changing the pH of the environment.  For example, as depicted in Figure 1 at page 2051, while these carriers remain intact at a relatively more basic pH, at a relatively lower or more acidic pH, the encapsulated drug is released into the milieu surrounding the carrier.  Such polymeric carriers may not be used in practicing the claimed invention if the objective of using the composition is to treat a poorly vascularized solid tumor.  This is because it is well known that the pH in the tumor tissue is often much lower than normal physiologic pH.  If the pH in the tumor tissue is relatively acidic (e.g., pH = 5.2) then the capsule, if it were to comprise pH sensitive biocompatible polymers, would perhaps not be expected to remain stable or intact.  Accordingly such a capsule would not satisfy the each of the claim limitations since it would not only be triggered to release the encapsulated drug upon exposure to radiation and it moreover it would not likely retain a substantial amount of the encapsulated drug for an extended period in the absence of radiation.  The point here is that it is not any and all “biocompatible polymers” that are suitably used in practicing the claimed invention since some will not be.  Yes, the specification describes capsules comprised of PEG-PLA-block-copolymer (BCP), which appear to satisfy the limitations recited by the claims, but the claims are certainly not so limited.  
Furthermore, although the specification describes capsules comprised of PEG-PLA-block-copolymer (BCP), such capsules are reasonably representative of the claimed genus of “biocompatible polymer capsules” as a whole.  This is because the claimed capsules are not necessarily comprised of PEG-PLA-block-copolymer (BCP) and might instead be comprised of any material.  In fact it is only according to claim 2 that the capsule might comprise PEG and/or PLA; but it might otherwise comprise a number of other polymers (e.g., polystyrene).  Then, it is only according to claim 10 that the composition comprises a capsule comprising “PEG-PLA”, which may or may not be the same as the particularly described PEG-PLA-block-copolymer (BCP).  Given the fact that the material of which the claimed capsule is comprised may vary so extensively, it is evident that PEG-PLA-block-copolymer (BCP) is not representative of the genus of capsules as a whole.     
Additional support for this position is found, e.g., in the teachings of Zylberberg et al. (Drug Deliv. 2016 Nov; 23 (9): 3319-3329),5 which teaches, for example, that a number of triggered-release approaches have been developed, which rely upon external energy sources such as radiation, to trigger the release of chemotherapeutic drugs from liposome-like systems (e.g., capsules composed of biocompatible polymers) with appropriate lipid compositions in order to improve controlled drug release at the tumor site, but generally speaking, these have been found to be “largely disappointing in practice, mostly due to difficult engineering” (page 3319). For instance, as Zylberberg et al. teaches, “it has been technically difficult to design liposomes that can be stable at physiological pH 7.4, but leaky at pH 6.5 for tumor targeting” (page 3319).  In addition, Zylberberg et al. teaches, “[the] complexity of some of these systems is increased because of the physicochemical changes to the liposomes that are brought about by the addition of components that interact with the membrane, such as ethanol or covalent complexing agents” and moreover “the development of most new liposomal drug products is challenged by a lack of biologically relevant in vitro release methods” (page 3325).6  Thus, the teachings of Zylberberg et al. support the position that is taken herein by the Office that the claimed invention is not so adequately described to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of compositions satisfying all of the requirement recited by the claims.  
Further support for the position taken herein is found, e.g., in the teachings of Jo et al. (ACS Biomater. Sci. Eng. 2018 Apr 9; 4 (4): 1445-1462).7  For example, Jo et al. teaches “current radio-sensitization methods based on photoelectric nanoparticles work best with X-rays of the order of 100 kVp in energy but not as well with more clinically relevant radiations, such as those with MV-level X-ray or  ray photon energies, because of the significantly reduced absorption cross sections at the higher energies” (page 1446).  This suggests that a composition comprising the particularly described PEG-PLA-block-copolymer (BCP)-encapsulated CaWO4 (CWO) nanoparticles and a chemotherapeutic drug (e.g., paclitaxel) may well find utility in treating cancer, but other “radio-luminescent particles or particle aggregates”, particularly those that do not emit radiation upon X-ray irradiation (e.g., those activated to emit light upon exposure to UV light), may not.8  Thus the teachings of Jo et al. serve to underscore the degree to which Applicant is presently over-reaching to try to claim subject matter that they themselves did not have possession of as of the filing date of the application.
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
In this case, it seems the actual inventive work of producing at least a substantial number of the claimed “radiation-triggered controlled release drug compositions” would be left for subsequent inventors to complete.  
Furthermore, it is submitted that, at best, given the instant disclosure, it would only seem obvious to try to develop “radiation-triggered controlled release drug compositions” according to the claims, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
Here it seem pertinent to noted that while the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a composition comprising, for example, a substance that is only described as having the capability of emitting a combination of UV and visible light when irradiated, and regardless of the type of radiation used, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding “a radio-luminescent particle or particle aggregate” and “a biocompatible polymer capsule”, which satisfy the requirements recited by the claims; without such material, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify materials that might be used in practicing the claimed invention by, e.g., screening different “biocompatible polymer capsules” having different compositions to determine which, if any, can be used to practice the claimed invention, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “radiation-triggered controlled release drug compositions” to which the claims are drawn, the supporting disclosure amounts to no more than a mere invitation to identify such.    
Briefly addressing claim 3 again, the claim recites, “wherein at least 50% of the chemotherapeutic drug stays within the biocompatible polymer capsule for a period of at least 30 days in the absence of radiation”.  It is noted that the specification discloses that the amount of paclitaxel remaining in the particularly described PEG-PLA-block-copolymer (BCP)-encapsulated CaWO4 (CWO) nanoparticles was about 71% of the amount initially loaded 32 days (in the absence of exposure to X-ray radiation) (paragraph [0070] of the specification).  However the specification also discloses that a different composition comprising paclitaxel-loaded PEG-PLA micelle capsules lacking CaWO4 (CWO) was found to retain the drug to a far less extent since in the absence of exposure to radiation only about 26% of the drug was retained by the capsules after 32 days (paragraph [0070] of the specification).  As the specification discloses, the results of the experiment performed suggest that “paclitaxel may have a strong affinity for CaWO4” (paragraph [0070]).  These disclosures indicate that even nanoparticles satisfying the limitations recited by the claims may lack the functionality of the claimed invention since it cannot be predicted if “radio-luminescent particles or particle aggregates” composed of material that differs from CaWO4 (CWO) will have an affinity for paclitaxel or the encapsulated chemotherapeutic drug (which may not be paclitaxel).  Therefore, for example, if a composition comprising nanoparticles comprising PEG and PLA encapsulate different “radio-luminescent particles or particle aggregates” and/or different chemotherapeutic drugs, it should be not be presumed that the drug will be retained by the capsules in the absence of exposure to radiation such that “at least 50% of the chemotherapeutic drug stays within the biocompatible polymer capsule for a period of at least 30 days in the absence of radiation”.  This is because it cannot be predicted if any given “radio-luminescent particles or particle aggregates” will be found to have an affinity for any given chemotherapeutic agent or if the capsules composed of any given material, regardless of the identities of the “radio-luminescent particles or particle aggregates” and the chemotherapeutic drug, will function to retain the drug in the absence of exposure to radiation, as required by the claims, but release the drug when exposed.  
Briefly addressing claim 8, which is drawn to the composition according to claim 8, “wherein the hydrophobic chemotherapeutic [drug] comprises paclitaxel […] or any salt or derivative thereof”, the specification may well describe certain chemotherapeutic agents such as paclitaxel, which were already well known in the art as of the filing date of the application, but it is not clear what “derivatives” of paclitaxel or any of the other recited chemotherapeutic drugs are.  These molecules are not adequately described, not by their functions and not by their structures.  What is a “derivative” of, e.g., paclitaxel and how is it produced?  How it is used?  What functional attributes must it have?  How is it “derived from” paclitaxel?  What is its structure?  The specification need not describe drugs that were well-known in the art, but the “derivatives” to which claim 8 is directed are presumably not.  Since the specification fails to describe at least a substantial number of these “derivatives” with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize or distinguish at least a substantial number of these “derivatives”, the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application.  
Here it seems relevant to advise Applicant that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was “ready for patenting” such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  However, where the claims encompass a genus of “radiation-triggered controlled release drug compositions”, which have widely varying compositions, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.
 
Then, before concluding, Applicant is again reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
In summary, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite properties, which can be used in the manner intended of the claimed invention, so as to achieve the sought-after objectives or effects (e.g., the treatment of cancer in a subject).
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “radiation-triggered controlled release drug compositions”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

14.	Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice9), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any composition according to claim 1 will have the functionality of the particularly disclosed composition comprising PEG-PLA-block-copolymer (BCP)-encapsulated CaWO4 (CWO) nanoparticles and a chemotherapeutic drug (e.g., paclitaxel) and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “radiation-triggered controlled release drug compositions”, which have the recited functionality (e.g., the capability of being used to release the encapsulated chemotherapeutic drug only when irradiated without substantial “leakage” in the absence of radiation; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

16.	Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al. (Dalton Trans. 2011 Dec 28; 40 (48): 12818-25), as evidenced by Spassky et al. (J. Luminescence. 2012; 132: 2753-62) and the attached “Doxorubicin Product Information Sheet”.10
The claims are herein drawn to a radiation-triggered controlled release drug composition comprising a radio-luminescent particle or particle aggregate comprising calcium tungstate, which is capable of emitting a combination of ultraviolet (UV) and visible light under radiation, a hydrophobic chemotherapeutic drug, and a biocompatible polymer capsule comprising polyethylene glycol (PEG) and polylactic acid (PLA), wherein the  particle or aggregate and the hydrophobic chemotherapeutic drug are encapsulated within the capsule.  Upon exposure to radiation, the radio-luminescent particle or aggregate emits a combination of ultraviolet (UV) and visible light under radiation, wherein the radiation directly or indirectly triggers and/or controls the release of the drug from the capsule to the outside surrounding tumor tissue. 
As evidenced by Spassky et al., CaWO4, when activated by exposure to X-ray radiation, provides a luminescence bandgap EG of about 4.9 eV and emits both “blue” and “green” bands with a luminescence excitation spectra in which em = 440 nm and em = 590 nm; see entire document (e.g., Highlights and Figure 2 at page 2755).
As evidenced by the attached “Doxorubicin Product Information Sheet”, doxorubicin hydrochloride is sparingly soluble in aqueous buffers (in which the solvent is water) and is only marginally soluble in DMSO and water (with a solubility of about 10 mg/ml).  Therefore, with regard to claim 7, absent a showing of any difference, doxorubicin, as disclosed by Zhai et al. (see below), is deemed the same as the chemotherapeutic drug to which the claim is directed. 
Zhai et al. teaches compositions comprising rattle-type hollow nanocapsules encapsulating drugs (e.g., cancer-therapy drugs such as doxorubicin) and a metal tungstate core composed of CaWO4:Tb3+, a radio-luminescent compound capable of emitting light; see entire document (e.g., the abstract; pages 12819 and 12820; Scheme 1 at page 12820; and page 12822).  Zhai et al. teaches the inclusion of the radio-luminescent tag, i.e., CaWO4:Tb3+ has the potential to be used for tracking and monitoring the drug release or detection in further applications upon exposure to X-ray radiation (see, e.g., page 12819).  Zhai et al. teaches the nanocapsules were prepared by a process that includes mixing a solution of polyethylene glycol (PEG) to a solution comprising the reactants necessary to form the CaWO4:Tb3+ core before dispersing the hollow porous silica shells in the combined solution (page 12819).  Zhai et al. teaches the nanocapsules have a diameter of 100-110 nm (see, e.g., the abstract).
Absent a showing of any difference, it is submitted that the composition taught by Zhai et al. is indistinguishable from the claimed invention, such that the disclosure by the prior art anticipates the claims.
With regard to claim 2, which recites, “wherein the biocompatible polymer capsule comprises polyethylene glycol (PEG)”, as noted above, Zhai et al. teaches the nanocapsules were prepared by a process that includes mixing a solution of polyethylene glycol (PEG) to a solution comprising the reactants necessary to form the CaWO4:Tb3+ core before dispersing the hollow porous silica shells in the combined solution.  Therefore it is expected that the capsule, as disclosed by the prior art, comprises PEG. 
With regard to claim 3, which recites, “wherein at least 50% of the chemotherapeutic drug stays within the biocompatible polymer capsule for a period of at least 30 days in the absence of radiation”, Zhai et al. discloses that the release profile of the drug from the nanocapsules “can last over five days” (see, e.g., the abstract), but it does not appear that Zhai et al. expressly discloses the exact length of the period of time over which the drug is released from the capsule (under any conditions) or the rate at the drug is released, so it cannot be determined by the Office if at least 50% of the drug stays within the capsules for a period of at least 30 days in the absence of radiation; nevertheless, because the capsule disclosed by the prior art appears to be materially and structurally indistinguishable from the claimed capsule, it is reasonable to expect that the composition comprising the capsules, as disclosed by Zhai et al., will have all of the properties of the claimed invention. 
Here it seems pertinent to remind Applicant that the Office does not have the facilities or resources for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed compositions are different than those taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
With regard to claim 9, Zhai et al. does not appear to expressly teach the diameter of the radio-luminescent CaWO4:Tb3+ core.  The size of the core cannot be determined by the Office, but since Zhai et al. discloses that the nanocapsules have a diameter of 100-110 nm, because the core is enclosed within the capsule, it must be concluded that the core necessarily has a diameter of less than about 100 nm and it is believed that the core should have a diameter of more than 1 nm and most likely greater than about 12 nm.  This is because Zhai et al. discloses that the average pore size was 12.89 nm (page 12821).  If the diameter of the CaWO4:Tb3+ particles or the CaWO4:Tb3+ aggregate core were less than about 12 nm the particles or the core would not be retained by the capsule and/or would have plugged up the pores to prevent the release of the drug (see, e.g., page 12821).  Therefore, again, absent a showing of any difference, it is submitted that the disclosure by Zhai et al. anticipates the claimed invention. 
Then, while it is appreciated that according to claim 1, “the radiation directly or indirectly triggers and/or controls the release of the hydrophobic chemotherapeutic drug from the inside of the biocompatible polymer capsule to the outside”, the specification discloses that the ultraviolet light emitted by CaWO4 when exposed to X-ray radiation “may play a certain important role in causing a burst release” of the encapsulated drug from the inside of the capsule to the outside of the capsule (paragraph [0070]).  Therefore, since Zhai et al. suggests that the disclosed capsules, when exposed to X-ray radiation, by virtue of the inclusion therein of CaWO4 will emit UV light, it is certainly conceivable that the light emitted by the encapsulated CaWO4:Tb3+ particles or the CaWO4:Tb3+ aggregate core when exposed to X-ray radiation and/or a combination of both forms of radiation will, either directly or indirectly, affect the release of the encapsulated drug (e.g., doxorubicin) from the inside of the capsule to the outside of the capsule.  However, again, the Office lacks the facilities or resources for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics. So, here, since the capsules disclosed by the prior art appear materially and structurally indistinguishable from the claimed invention, and because it would seem likely that the emitted UV light and/or the X-ray radiation exposure incident, either directly or indirectly, will affect the release of the encapsulated drug, it is submitted that absent a showing otherwise the disclosure of the compositions by the prior art is anticipatory.  It is important to note that the degree to which the radiation, either directly or indirectly, “triggers and/or controls” the release of the encapsulated drug from the inside of the capsule to the outside is not specified, either by the claims or by the accompanying disclosure.11  So, therefore, if the emitted UV light and/or the X-ray radiation exposure incident, either directly or indirectly, affects the release of the encapsulated drug from the capsules, as disclosed by the prior art, to any extent, then, the prior art’s disclosure must be regarded as anticipatory.12  This is true even if Zhai et al. did not recognize or appreciate the role of the radiation in “controlling” the release of the drug.  Mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  As to inherency, the Court has noted that “[u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.”  Mehl/Biophile Int’l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Moreover, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  Finally, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.    

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

20.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (Dalton Trans. 2011 Dec 28; 40 (48): 12818-25), as evidenced by Spassky et al. (J. Luminescence. 2012; 132: 2753-62), in view of Heney et al. (Can. J. Physiol. Pharmacol. 2010 Dec; 88 (12): 1172-80).
	The claims are herein drawn to the composition according to claim 1, wherein the encapsulated chemotherapeutic drug is any of those listed by claim 8 other than doxorubicin.
	Zhai et al. teaches that which is set forth in the above rejection of claims 1-9 and 11 under 35 U.S.C. 102(a)(1).
	Zhai et al. teaches the encapsulation of one particular chemotherapeutic drug in the disclosed nanocapsules, namely doxorubicin, but does not expressly teach the encapsulation of any of the other drugs recited by claim 8.
	All of the drugs or salts thereof, which are recited by claim 8, were, as of the effective filing date of the claimed invention, well known chemotherapeutic drugs used to treat cancer in clinical settings.
	Heney et al. teaches paclitaxel is effectively used to treat different types of cancer (e.g., breast cancer); see entire document (e.g., the abstract).  Heney et al. teaches, due to its high lipophilicity, paclitaxel is difficult to administer and requires solubilization, but suggests that liposomal formulations comprising liposomes encapsulating the drug may better be used (see, e.g., the abstract).
	Therefore, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have prepared nanocapsules as disclosed by Zhai et al. encapsulating any of a very large plurality of chemotherapeutic drugs including, in particular, any of those recited by claim 8 (e.g., paclitaxel or other such drugs, which due their hydrophobicity are difficult to administer).  One ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so since it would have been immediately appreciated that different chemotherapeutic drugs are better used to treat specific types of cancer and so it would only stand to reason that a chemotherapeutic agent other than doxorubicin be encapsulated in the nanocapsules intended for use in treating, for example, a breast cancer that is better treated using, for example, paclitaxel, rather than doxorubicin.

21.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Blenke et al. (Expert Opin. Drug Deliv. 2013 Oct; 10 (10): 1399-410) in view of Lee et al. (ACS Appl. Mater. Interfaces. 2016 Apr 6; 8 (13): 8608-19; electronically published March 21, 2016).
	The claims are herein drawn to a radiation-triggered controlled release drug composition comprising a radio-luminescent particle or particle aggregate comprising calcium tungstate, which is capable of emitting a combination of ultraviolet (UV) and visible light under radiation, a hydrophobic chemotherapeutic drug, and a biocompatible polymer capsule comprising polyethylene glycol (PEG) and polylactic acid (PLA), wherein the  particle or aggregate and the hydrophobic chemotherapeutic drug are encapsulated within the capsule.  Upon exposure to radiation, the radio-luminescent particle or aggregate emits a combination of ultraviolet (UV) and visible light under radiation, wherein the radiation directly or indirectly triggers and/or controls the release of the drug from the capsule to the outside surrounding tumor tissue. 
Blenke et al. teaches a liposome carrying a payload of poorly water-soluble chemotherapeutic drugs such as docetaxel, which disperses inside the body of a subject and may be localized at the site of tumors, where release of the drug can be triggered by a triggering event mediated by UV radiation (see entire document).  In addition, Blenke et al. teaches PEGylation with poly-ethylene glycol (PEG) creates long circulating “stealth” nanocarriers, but disclosed that other hydrophilic polymers are equally suitable for use in creating liposome-like formulations for drug delivery (see, e.g., page 1400).
Blenke et al. does not expressly teach liposome-like formulations comprised at least in part of PEG, PLA, or “PEG-PLA”; nor does Blenke et al. expressly teach the encapsulation therein of CaWO4 nanoparticles, which can be activated to emit UV and visible light upon exposure to X-rays.
These deficiencies are remedied by the teachings of Lee et al.
Lee et al. teaches poly(ethylene glycol-block-D,L-lactic acid) (PEG-PLA)-block copolymer encapsulated CaWO4 nanoparticles, which are fully PEGylated; see entire document (e.g., the abstract; and page 8609).  Lee et al. teaches that CaWO4 nanoparticles can be used advantageously since others have determined that nanoparticles for drug delivery, which comprise CaWO4, were not themselves toxic (see, e.g., page 8609; and citation #17).  Moreover, Lee et al. teaches CaWO4 (CWO) is chemically stable, does not liberate WO-2 anions, is insoluble in aqueous solution, and possesses no carcinogenic properties (see, e.g., page 8608).  Lee et al. suggests then that CaWO4 nanoparticles can be used safely in vivo and due to the fact that it can be activated by exposure to X-rays to emit detectable light can be used for specific applications (e.g., drug delivery13) in which it may be desirable to be able to detect the presence of the particles (see, e.g., Figure 1 at page 8609 and page 8617).     
Accordingly, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to produce a radiation-triggered controlled release drug composition as in accordance with claim 1, wherein said radiation-triggered controlled release drug composition comprises a radio-luminescent particle or particle aggregate comprising calcium tungstate (CaWO4) nanoparticles, which are capable of emitting a combination of ultraviolet (UV) and visible light under radiation, a hydrophobic chemotherapeutic drug, which is only sparingly soluble in aqueous solutions, such as docetaxel or paclitaxel, or any chemotherapeutic agent known to be sparingly soluble in aqueous buffers, and a biocompatible polymer capsule comprising polyethylene glycol (PEG) and polylactic acid (PLA), wherein the  particle or aggregate and the hydrophobic chemotherapeutic drug are encapsulated within the capsule and capable of being released upon exposure to X-rays, which excite atoms in the nanoparticles to emit light (e.g., UV light), which may affect the release of the drug from the inside of the capsule to the outside, either directly or indirectly, or in combination with the X-ray radiation.  This is because it would have been immediately appreciated that the inclusion of the calcium tungstate (CaWO4) nanoparticles in the capsules will permit their detection in vivo upon X-ray irradiation of the body of a subject.  This would have been seen as advantageous because, if the capsules are detectable due to the inclusion of the nanoparticles, it would be possible to monitor and localize the capsules, which might prove particularly beneficial when the capsules encapsulate a chemotherapeutic drug and are intended for use in treating a tumor in the body of a subject.  Thus, it follows that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to practice the claimed invention by producing the composition comprising the capsules, as suggested by the prior art, in order to develop a product for use in treating cancer using poorly soluble chemotherapeutic drugs (e.g., docetaxel), which can be readily detected, so as to be monitored and localized within the body of a subject.
Absent a showing of any unobvious differences, then, it is submitted that the composition suggested by the prior art cannot be distinguished from the claimed invention, which would therefore have been seen as obvious over the combination of the teachings of the prior art.
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.14  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Furthermore, Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art.  As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007).
It is submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
The claimed process utilizes known compounds in a known way to achieve predictable results.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
However, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where, as is the case here, there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.
Lastly, while it is appreciated that according to claim 1, “the radiation directly or indirectly triggers and/or controls the release of the hydrophobic chemotherapeutic drug from the inside of the biocompatible polymer capsule to the outside”, the specification discloses that the ultraviolet light emitted by CaWO4 when exposed to X-ray radiation “may play a certain important role in causing a burst release” of the encapsulated drug from the inside of the capsule to the outside of the capsule (paragraph [0070]).  Therefore, since Lee et al. suggests that the disclosed capsules, when exposed to X-ray radiation, by virtue of the inclusion therein of CaWO4 will emit UV light,15 it is certainly conceivable that the light emitted by the encapsulated CaWO4 nanoparticles when exposed to X-ray radiation and/or a combination of both forms of radiation will, either directly or indirectly, affect the release of the encapsulated drug (e.g., docetaxel) from the inside of the capsule to the outside of the capsule.  However, again, the Office lacks the facilities or resources for examining and comparing Applicant's product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural, and functional characteristics. So, here, since the capsules disclosed by the prior art appear materially and structurally indistinguishable from the claimed invention, and because it would seem likely that the emitted UV light and/or the X-ray radiation exposure incident, either directly or indirectly, will affect the release of the encapsulated drug, it is submitted that absent a showing otherwise the disclosure of the compositions by the prior art is anticipatory.  It is important to note that the degree to which the radiation, either directly or indirectly, “triggers and/or controls” the release of the encapsulated drug from the inside of the capsule to the outside is not specified, either by the claims or by the accompanying disclosure.16  So, therefore, if the emitted UV light and/or the X-ray radiation exposure incident, either directly or indirectly, affects the release of the encapsulated drug from the capsules, as disclosed by the prior art, to any extent, then, the prior art’s disclosure must be regarded as anticipatory.17  This is true even if Lee et al. did not recognize or appreciate the role of the radiation in “controlling” the release of the drug.  Mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  As to inherency, the Court has noted that “[u]nder the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claimed limitations, it anticipates.”  Mehl/Biophile Int’l Corp. v. Miligraum, 192 F.2d 1362, 1366, 52 USPQ2d 1303, 1305 (Fed. Cir. 1999) (citations omitted).  Moreover, “[w]here […] the result is necessary consequence of what was deliberately intended, it is no import that the article’s authors did not appreciate the results.”  Mehl/Biophile Int’l Corp, 192 F.2d 1362, 52 USPQ2d at 1307.  Finally, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.    
  
Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

23.	Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/422,177.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to a composition comprising a biocompatible polymer “capsule or shell” comprising PEG, which encapsulates a radio-luminescent particle or particle aggregate composed of a material such as CaWO4, which under ionizing radiation emits light in the wavelength range of 350-700 nm, and a hydrophobic chemotherapeutic drug such as paclitaxel.  According to claim 3 the mean diameter of the radio-luminescent particle is in the range of between about 1 nm and about 50,000 nm (in its unaggregated state).      
Accordingly, absent a showing of any unobvious difference, it is submitted that the claimed inventions are so substantially similar that for the most part the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 1-11 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned copending Application No. 17/422,177.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 17/422,177, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Conclusion
25.	No claim is allowed.

26.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Lademann et al. (Acta Biomater. 2016 Jan; 30: 388-396) teaches a system for the triggered release of the model drug fluorescein isothiocyanate (FITC) from topically applied gold nanoparticle-doped bovine serum albumin (AuNP-doped BSA) nanocarriers in hair follicles using infrared A radiation.
	Koçer et al. (Science. 2005 Jul 29; 309 (5735): 755-8) teaches a system for the triggered release of an encapsulated drug in which the drug is encapsulated in a liposomal composition comprising an engineered bacterial channel protein that it triggered to open when exposed to UV light.
	Wu et al. (J. Am. Chem. Soc. 2008 Jul 2; 130 (26): 8175-7) teaches remotely triggered release of an encapsulated drug from a liposome composition having incorporated hollow gold nanoshells upon exposure to near-infrared light absorption.
	U.S. Patent Application Publication No. 20180008733-A1 teaches compositions comprising capsules (or block copolymer (BCP) micelles) comprising biocompatible polymers (e.g., PEG and PLA) and encapsulating CaWO4, which are functionalized with or conjugated to a cancer cell-specific targeting agent, for use in treating cancer.
	EP3242670-B1 teaches compositions comprising capsules (or block copolymer (BCP) micelles) comprising biocompatible polymers (e.g., PEG and PLA) and encapsulating CaWO4, which are functionalized with or conjugated to a cancer cell-specific targeting agent, for use in treating cancer.
	Su et al. (J. Phys. Chem. 2007; 111: 6684-9) teaches CaWO4 nanocrystals and methodology for controlling the sizes of the particles.
	Lee et al. (Bioconjug. Chem. 2017 Jan 18; 28 (1): 171-182; electronically published November 11, 2016) teaches PEG-PLA-coated CWO nanoparticles, citing publications describing the use of compositions comprising similar nanoparticles for use in drug delivery.
	Formina et al. (Adv. Drug Deliv. Rev. 2012 Aug; 64 (11): 1005-20) teaches  photochemical mechanisms of light-triggered release from nanocarriers.
	Bibi et al. (J. Microencapsul. 2012; 29 (3): 262-76) teaches trigger release liposome systems for drug delivery.
Although not prior art, Misra et al. (J. Control. Release. 2019 Jun 10; 303: 237-252) teaches radioluminescent nanoparticles for radiation-controlled release of drugs.
	
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
	



slr
June 8, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Otherwise it is not clear what it is that is regarded as “PEG-PLA”.  For example, it would not be clear what proportions of the biocompatible polymers of which the capsule is comprised are PEG and PLA.  Notably “block polymers” are polymers containing alternating segments of different polymer compositions, linked together through their reactive ends.
        2 See M.P.E.P. § 2172 (II).
        3 Notably visible light does not penetrate deep enough into the tissue of an organism (e.g., a human) to have any effect upon a capsule, which, for example, is localized to a tumor tissue (e.g., a liver tumor).  The same is true of other types of “radiation” (e.g., ultraviolet light).
        
        4 See claim 3.
        5 See entire document (e.g., the abstract).
        
        6 In this instance the specification describes the release of a chemotherapeutic agent encapsulated in PEG-PLA-block-copolymer (BCP) capsules in which the drug is co-encapsulated with CaWO4 (CWO) nanoparticles.  As disclosed, e.g., at page 4, when exposed to X-ray irradiation, UV-A is generated by the CWO nanoparticles and the X-ray irradiation together with the UV-A light emitted by the nanoparticles causes the release of the encapsulated drug from within the capsule into the surrounding milieu; yet the claims are not so limited and in fact it is not according to a single claim that the “radiation” that triggers the release of the drug from the capsule is X-ray radiation.
        
        7 See entire document (e.g., the abstract).
        
        8 For example, Pizzuti et al. (ACS Biomater. Sci. Eng. 2019 Sep 9; 5 (9): 4776-4789) teaches Incident UV radiation has a penetration depth of less than 1 mm in tissue and this fact limits the possibility of delivering any significant dose beyond tissue surfaces using standard illumination sources, preventing its utility in treating solid tumors with compositions comprising encapsulated nanoparticles that are only activated by external UV irradiation; see entire document (e.g., the abstract; and page 4780).
        9 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        10 A copy of the .pdf file is attached and was acquired from: https://fnkprddata.blob.core.windows.net/domestic/data/datasheet/CAY/15007.pdf.   
        11 Even so, Here, Applicant is reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        12 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See M.P.E.P. § 2112.
        13 This is evident given the fact that Lee et al. cites at least two publications describing the use of very similar compositions for drug delivery, namely Zhai et al. (citation #17) and Demicri et al. (citation #38), both of which are made of record (and a copy of each has been provided).
        14 Notably, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
        15 See, e.g., page 8608 and Figure S1.
        
        16 Even so, Here, Applicant is reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        17 "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See M.P.E.P. § 2112.